This is a proceeding in error to reverse the judgment of the court of common pleas of this county, in favor of the defendant in error, Mabel May Ford, on a policy of life insurance issued by plaintiff in error on the life of Moses Ford, husband of the defendant in error. The facts in the case as shown on the trial are substantially as follows :
On the 23d day of June, 1910, C. F. McFadden, agent of the insurance company, went into the harvest field of Moses Ford and solicited him to *412purchase an insurance policy on his life, whereupon the said Moses Ford made application in regular form for a policy for the sum of $1,000, twenty-payment life, and agreed with the insurance company, through its said agent, to pay for such policy $10.02 quarterly the first year and $37.79 annually thereafter, and then gave his note to the said agent for $9.51, payable to the personal order of said C. F. McFadden, and did furnish him dinner and horse feed in payment of the balance of said first payment of $0.52; all to be in full of the first payment of $10.02; that said agent, in consideration of the premises, agreed to insure said Moses Ford in the sum of $1,000 provided the medical examination of the physical condition of said Ford, to be thereafter made by the medical examiner of the company, should show that the said Moses Ford was in sound bodily health and an insurable risk under the rules of the company; that thereafter, on the 27th day of June following, the said Moses Ford was examined by Dr. Heely, the medical examiner of the company, and the result of such examination reported to the company and the same was accepted and approved by the company, and subsequently a policy of insurance was issued on the life of Moses Ford for the sum of $1,000, made payable in case of his death to the defendant in error; that owing to the delay of the medical examiner, Dr. Heely, either through his going away to celebrate the Fourth of July or for some other reason, the report of the medical examination was not sent by him to the company until July 7 following, which *413fact does not appear to have been known to Moses Ford or the defendant in error.
The. insurance company’s policy of insurance No. 1402 was executed to Moses Ford on the 14th day of July, 1910, and sent to McFadden, agent of the company, who received it on the 15th day of July, 1910. He did not deliver it to Moses Ford, but returned it to the company, upon the advice of the president, July 18, 1910. McFadden received the policy for the sole purpose of delivery, but did not deliver it for the reason that at the time he received it the said Moses Ford was ill with an acute malady, typhoid fever. The note given by Ford was returned to him the day of his decease, to-wit, July 19, 1910. Proofs of death were made out in regular form. Moses Ford, it appears, was taken ill in the evening of July 7, which illness developed into what subsequently proved to be typhoid fever. In the evening of the 7th of July he called in his family physician, who happened to be Dr. Heely, the medical examiner of the insurance company. Nothing was said about the insurance policy, and, so far as the record shows, Moses Ford had no knowledge that the report of his medical examination had not been promptly sent to the company on the day he was examined and a policy issued to him thereon. Mabel May Ford, the beneficiary named in the policy, brought suit on the policy in the court of common pleas of this county, making the necessary averments to recover thereon.
The answer of the company, so far as the questions we shall discuss are concerned, was a general denial. The jury returned a verdict in favor of the *414defendant in error and judgment was entered thereon. The question whether or not there was a completed contract between the insurance company and Moses Ford was before this court once before, and this court held that there was such completed contract, and our judgment in the case was affirmed by the supreme court without report.
Counsel for the insurance company, in argument to this court, insisted that it was the duty of Moses Ford at the time he was taken sick, on the evening of the 7th of July, and thereafter during his illness, to notify the insurance company of the fact of such illness and change in his physical condition, and that because he did not do so there was such fraudulent concealment on his part that avoided the policy.
In answer to this it might be urged, first, that no such issue is made by the answer; that if the plaintiff in error intended to rely upon such facts as claimed in this case, it was its duty to set up same in its answer. Upon that question we think the case of Moody v. Insurance Co., 52 Ohio St., 12, is decisive, and it is supported by the following authorities: Port Blakely Mill Co. v. Hartford Fire Ins. Co., 50 Wash., 664, 97 Pac. Rep., 781; Taylor v. Modern Woodmen of America, 42 Wash., 304, 84 Pac. Rep., 867, and see authorities cited on page 869; Bliss on Code Pleading (3 ed.), Sec. 356a; Kahnwiler v. Phoenix Ins. Co., 67 Fed. Rep., 483.
But was there any fraudulent concealment in this case, or, in other words, was it the duty of Moses Ford to notify the company after he was taken ill of the change in his physical condition? The rule *415relied upon by plaintiff in error is probably as well stated in Thompson v. Travelers Ins. Co., 13 N. D., 444, 101 N. W. Rep. 900, as anywhere, in the following words:
“Where, pending negotiations for a contract of life insurance, a material change in the condition of the applicant’s health occurs, such as would influence the judgment of the insurer in accepting or declining the risk, the applicant is under obligation to make disclosure of the fact.”
Numerous authorities are cited in support of that rule. Perhaps the leading one is Piedmont & Arlington Life Ins. Co. v. Ewing, Admr., 92 U. S., 377, the syllabus of which is as follows:
“While negotiations were still pending between an agent of the company and the applicant, touching the precise terms of a contract of insurance, the amount of the premium, and the mode of payment, a friend paid the premium, but concealed from the agent the condition of the applicant, who was then in extremis, and die.d in a few hours. The agent, in ignorance of the facts, delivered the policy. Held, That no valid contract arose from the transaction.” '
But Mr. Justice Miller, on page 382, very clearly distinguishes that case, we think, from the one we have here in the following language: “This case differs.very widely from those cited, in which a delay in payment has been treated by the court as waived. All such cases proceed on the ground that a valid agreement as to the terms of the contract has been made.”
What part of the contract between Moses Ford *416and the insurance company still remained open? What, if any, negotiations between the parties were still pending and undisposed of as to the terms of the contract ? The amount of the policy was agreed upon,, the kind of policy was agreed upon, the amount of the premium was determined between the parties and Was actually paid. The only question that remained open at the time the agent called upon Moses Ford in his harvest field was whether the condition of his health at that time was sufficiently sound to warrant the company in issuing to him a policy.
That question was disposed of within a few days by the medical examination made by the medical examiner of the company, and Ford was found to be in an insurable condition of health, so that when that examination was made the entire contract was concluded and closed and the minds of the parties met, and all that remained to be done was for the insurance company to issue the policy, which it did. This, we think, is settled in the case of Insurance Co. v. Higginbotham, 95 U. S., 380, where the following principle is announced: "Held, That the representation of the insured as to the condition of his health on the 1st of October, when he applied for the reinstatement of his policy, and paid the premium, were not continuous until the 14th of that month, and that the contract was consummated on the day when the premium was paid.”
See also DeCamp v. New Jersey Mut. Life Ins. Co., 7 Fed. Cases, 313. case No. 3719, 3 Ins. Raw J., 89. In Southern Life Ins. Co. v. Kempton, 56 Ga., 339, we find a leading case on this subject. *417In thé syllabus in the case, referring to a case similar to the one we have, it is said:
“In such a case as this, the principle that any change in the health of the applicant between the time of the application and of the issuing of the policy, would relieve the insurance company from consummating the contract, does not apply; the delivery to the agent, under the facts, was a consummation of the policy, and that, with the other facts proven, show a consummation- of the contract.”
In Keim v. Home Mutual Ins. Co., 42 Mo., 38, 97 Am. Dec., 291, it is said: “It is laid down by Angelí that, 'when the negotiation for insurance is so far completed that nothing remains to be done but to deliver the policy, corresponding with the terms and date of application, should a loss occur before the execution of the policy a court of equity would relieve the assured.’ ” 1 Duer on Insurance, 66, Sec. 10.
In Baldwin v. The Chouteau Ins. Co., 56 Mo., 151, 17 Am. Rep., 671, we find the following: “In May on Insurance, Sec. 44, it is said, that the agreement for insurance is complete when the terms thereof have been agreed upon between the parties, and the reciprocal rights and obligations of the insurer and the insured, date from that moment, without reference to the execution and delivery of the policy, unless these two elements are embraced within the terms agreed upon.”
“Where, after oral contract of insurance, the premium is accepted and the policy delivered, it relates back to the making of the oral contract, and *418the assured is not bound at the time of paying the premium and receiving the policy to voluntarily inform the insurer of the destruction of the property.” Worth v. Ins. Co., 64 Mo. App., 583.
We also cite Gordon v. U. S. Casualty Co., 54 S. W. Rep., 98, a Tennessee case of 1899; Lishman v. Northern Maritime Ins. Co., 44 L. J., C. P., 185, L. R., 10 C. P., 179, 32 L. T., 170, an English case. See also Flint v. Ohio Ins. Co., 8 Ohio, 501.
We find none of the cases cited by counsel for plaintiff in error conflicts with the rule we have attempted to discuss. In Cable v. U. S. Life Ins. Co., 111 Fed. Rep., 19, the policy had a clause that it should take effect only upon payment of the first premium and “delivery of policy during my lifetime in sound health and insurable condition.” Cable had previously declined to accept the policy. In Mutual Life Ins. Co. v. Pearson, 114 Fed Rep., 395, it was provided in the policy that the insurance shall not take effect “until the first premium shall have been paid during my continuance in good health.” Pearson was taken sick January 6. January 7 the first premium was paid, 'the company not knowing of his illness, and on January 8 he died. The question is on demurrer, on equity jurisdiction of the court to cancel policy.
In Thompson v. Travelers Ins. Co., supra, the condition of the policy was that “This policy shall not take effect until the first premium is actually paid by the insured in good health.” It is not claimed in this case that the assured was not in good health at the time he signed the apolication or at the time he was examined by the medical exam*419iner of the company. It is not claimed that there was any misrepresentations made by him at any time. In the light of the authorities above cited, we do not think there was any fraudulent concealment on the part of Moses Ford. The headquarters of the company were in Columbus, Ohio. The time it would take to reach Columbus by the usual course of mail is less than twenty-four hours. Ford was examined on the 27th day of June. If the result of his examination had been reported to the company on the day it was made, it should have reached the company on the 28th day of June. This is shown by the fact that Dr. Fleely’s report was mailed on July 7 and reached the office of the company July 8. If Dr. Heely had forwarded the application when he should have done so, on the 27th day of June, it should have reached the company’s office on the 28th of June, and the policy should and would have been issued and in the hands of Ford long prior to the 7th day of July, when, it is said, he was taken ill. As we have stated, he knew nothing of this delay. He had a right to assume that the policy had been issued and was in the hands of the agent for delivery to him. The premium had been paid and accepted and everything required of the assured had been done. To say that when he was taken ill on July 7, long after the application for insurance and the medical examination had been made, it was then his duty to make additional disclosures to the company as to the condition of his health, we think is not supported by any authorities cited by counsel for plaintiff in error, but is opposed to all the authorities we have been able to find.
*420See on this question Hartford Protection Ins. Co. v. Harmer, 2 Ohio St., 432, opinion of Judge Ranney, 472-473.
Again, the medical examiner was appointed by the company to ascertain and report the physical condition of the applicant, Moses Ford. He was the only representative of the company in that regard known to the deceased, so far as the record shows. Whatever disclosures as to the condition of his health required to have been made by him should have been made to the medical examiner. This is manifestly true at the time of the examination. On the 7th of July the medical examiner sent his report of the examination of Ford to the company. On the same day he visited Ford and found him threatened with typhoid fever and was thereafter his attending physician until his death. It does not appear whether the deceased said anything to the doctor about his insurance policy or of his making any additional report to the company in regard to his sickness, but what need therefor? The doctor was the medical examiner of the company and the direct representative of the company to ascertain and report the physical condition of Ford, and he knew better than did Ford the prognosis of his disease. Being the agent of the company to report as to the health of applicants for insurance in the company, and especially as to Ford’s health, we think his knowledge of Ford’s illness must be imputed to the company; that the company must be held to know what their agent knew and failed to report.
Mr. J. M. Sheets and Mr. R. S. Parks, for plaintiff in error.
Mr. J. Buchwalter, for defendant in error.
The judgment of the court of common pleas will be affirmed.

Judgment affirmed.